Citation Nr: 1733728	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  15-21 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.	


ATTORNEY FOR THE BOARD

J. Smith-Jennings, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1940 to May 1946.  He died in July 2014; the appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) Pension Management Center in St. Paul, Minnesota.

In November 2016, the Board remanded the current issue for further evidentiary development.  The Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.S. § 7107(a)(2) (LexisNexis 2017).


FINDINGS OF FACT

1. The Veteran's official Certificate of Death indicates that the cause of his death was acute right heart failure.  Acute respiratory failure, acute kidney failure, diabetes mellitus, metabolic encephalopathy, hypertension, and possible pneumonia were also contributing factors in the cause of the Veteran's death.

2. The conditions listed on the official Certificate of Death were not incurred in service, may not be presumed to have been incurred in service, and were not otherwise the result of the Veteran's period of active service.

3. At the time of the Veteran's death, service connection was in effect for residuals, gunshot wound with paralysis' complete right common peroneal nerve and residual foot drop; residuals gunshot wound, right thigh with retained foreign bodies, muscle group XIII; scar, left lower leg, due to unused donor skin graph; and malaria. 

 4. The Veteran's service-connected disabilities, separately or in the aggregate, did not cause his death, contribute substantially or materially to cause his death, or aid or lend assistance to the production of death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.S. §§ 1101, 1110, 1112, 1310 (LexisNexis 2017); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Dependency and indemnity compensation is available to a surviving spouse who can establish, among other things, that the Veteran died from a service-connected disability.  38 U.S.C.S. § 1310 (LexisNexis 2017).  Service connection for the cause of the Veteran's death may be established by showing that a service-connected disability was either the principal cause of death or a contributory cause of death.  38 C.F.R. § 3.312 (2017).

A service-connected disability is the principal cause of death when that disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312 (b).

A contributory cause of death is one that contributed substantially or materially to death, combined to cause death, and aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Id.  Although there are primary causes of death that by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, even in such cases, consideration must be given to whether there may be a reasonable basis to hold that a service-connected condition was of such severity as to have a material influence in accelerating death, where the service-connected condition affected a vital organ and was of itself of a progressive or debilitating nature.  Id.  

Generally, service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.S. § 1110 (LexisNexis 2017).

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Service connection for certain chronic diseases, including cardiovascular-renal disease and diabetes mellitus, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.S. §§ 1101, 1112 (LexisNexis 2017); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2017).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  In other words, "there is no 'nexus' requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease."  Walker v. Shinseki, 708 F.3d 1331, 1336 (Fed. Cir. 2013).  If evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease."  Proven continuity of symptomatology establishes the link, or nexus, between the current disease [and service] and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Id.  

Here, the Veteran's official Certificate of Death lists acute right heart failure as the cause of the Veteran's death.  Acute respiratory failure, acute kidney failure, diabetes mellitus, metabolic encephalopathy, hypertension, and possible pneumonia are also listed as contributing causes of the Veteran's death.  At the time of his death, service connection was in effect for residuals, gunshot wound with paralysis complete right common peroneal nerve and residual foot drop; residuals gunshot wound, right thigh with retained foreign bodies, muscle group XIII; scar, left lower leg, due to unused donor skin graph; and malaria.

The Veteran's service treatment records (STRs) document that the Veteran was diagnosed with pneumonia in 1942.  The Veteran's STRs are otherwise silent as to any reports or symptoms related to acute heart failure, acute respiratory failure, acute kidney failure, diabetes mellitus, metabolic encephalopathy, hypertension, or pneumonia; and the evidence does not show that any of these disabilities had onset within one year of his discharge from active service.

VA treatment records from the Puget Sound VA Medical Center from October 31, 2005 to June 27, 2014 show that the Veteran had congestive heart failure, diabetes mellitus, degenerative joint disease, prostate cancer, hypertension, hyperlipidemia, history of cerebrovascular accident, and residuals of gunshot wound of right leg with foot drop.

In March 2017, a VA examiner opined that the Veteran's service connected conditions are less as likely as not to have contributed substantially or materially to cause death, combined to cause death, aided or lent assistance to the production of death, resulted in debilitation effects and general impairment of health to an extent that would render the Veteran materially less capable of resisting the effects of other disease or injury primarily causing death, or was of such severity as to have a material influence in accelerating death.  The examiner reasoned that the Veteran's gunshot wound was to his right lower extremity and injured nerves and muscles of the leg and there is no anatomic or physiologic connection between injury of the muscles, skin, and nerves in the right lower extremity, or scar from skin graft on left lower extremity, with the Veteran's cause of death.  The examiner also reasoned that there is no medical evidence for a cardiopulmonary condition during active service that could have caused residuals causing or contributing to the Veteran's death in any way.   

The Board finds that the March 2017 opinion is probative because the examiner considered the Veteran's relevant medical history, provided a sufficiently detailed description of the circumstances surrounding his death, and provided analysis to support his opinion concerning the cause of the Veteran's death.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  There is no competent medical opinion of record to the contrary.  

Thus, in light of the foregoing, the Board finds that the evidence fails to show that the Veteran's acute right heart failure, acute respiratory failure, acute kidney failure, diabetes mellitus, metabolic encephalopathy, hypertension, and possible pneumonia were conditions of service origin, or were the principal or contributory causes of the Veteran's death.  See 38 C.F.R. § 3.303.  Accordingly, the Board finds that the Veteran's death was not caused by a disability that is related to his period of active service, and the appellant's claim for service connection for the cause of the Veteran's death cannot be granted.  38 C.F.R. § 3.312.


ORDER

Service connection for the cause of the Veteran's death is denied.




____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


